Title: Minutes of the Board of Visitors of the University of Virginia, [2 April 1821]
From: 
To: 


                
                    [2 April 1821]
                
                At a meeting of the Visitors of the University of Virginia at the said University on Monday the 2d. of April 1821. present Th: Jefferson Rector, James Breckenridge, Chapman Johnson & James Madison.
                A letter having been recieved by the Rector from Thomas Appleton of Leghorn stating the prices at which the Ionic & Corinthian capitels wanting for the Pavilions of the University may be furnished there in marble, and these prices appearing to be much lower than they would cost if made here in stone, Resolved that it be an instruction to the Committee of superintendance to procure the sd. Capitels in marble from Italy.
                Resolved as the opinion of this board, that it is expedient to procure the loan of 60,000.D or so much thereof as may be necessary, as authorised by the late act of the General Assembly concerning the University of Virginia, and that the Committee of superintendance be instructed to negociate the same with the President & Directors the literary fund of preference, or if not to be obtained from them, then with others according to the authorities of the sd. act.
                Resolved that it is expedient to proceed with the building of the Library on the plan submitted to the board: provided the funds of the University be adequate to the completion of the buildings already begun, and to the building the Western range of hotels & dormitories, & be also adequate to the completion of the Library so far as to render the building secure & fit for use: & that it be an instruction to the Commee. of superintendance to ascertain as accurately as may be the state of accounts under the contracts already made, the expences of compleating the buildings begun & contemplated, and not to enter into any contracts for the Library until they are fully satisfied that, without interfering with the finishing of all the pavilions,

hotels & dormitories, begun and to be begun, they have funds sufficient to put the library in the condition above described.
                And the board adjourns without day.
                
                    Th: Jefferson. rector.
                
            